Citation Nr: 1209754	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased compensable rating for right ear hearing loss. 

In March 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing is contained in the claims file.  At the hearing, the Veteran submitted additional evidence in support of his claim with an accompanying waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, at his March 2011 hearing, the Veteran stated that his hearing had become progressively worse since his most recent May 2009 VA audiological examination.  In June 2011, he submitted VA treatment records that appear to demonstrate a worsening of his hearing loss, as he contends.  Accordingly, because almost three years have passed since the most recent VA examination, and because his service-connected disability may have worsened, the Board finds that a new examination should be scheduled in order to fairly asses the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran also stated at his hearing that he had recently received treatment for his hearing loss at a private facility-Boys Town Research Hospital.  Thus, on remand, reasonable efforts should be made to obtain those medical records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Request treatment records from Boys Town Research Hospital.  Obtain a release from the Veteran as necessary.

2.  After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA audiological examination to assess the current nature and severity of his right ear hearing loss.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file, including a copy of this remand, should be forwarded to the designated examiner.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.   The examiner should also describe the functional effects of the Veteran's hearing loss on his daily activities and occupational abilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

